DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	JP2009284149A –Takahiro et al 

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
4.	This Office Action is in response to the application filed on April 29th 2020. Claims 20 are pending examination. Claim 21-80 previously canceled.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/13/2020, 08/07/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stonefield et al (US 20150145944 A1) in view of Bellers et al (US 20100033622 A1).
Regarding Claims 1, 10, and 19, Stonefield discloses a method for wirelessly communicating low latency video from a device to a remote support server during a remote session, the method comprising (a telepresence communication session between a UE with a remote server (remote support server) over a wireless telecommunication system having reduced latency, paragraphs [0013), [0048), (0066]): a non-transitory computer-readable storage medium storing instructions for wirelessly communicating low latency video from a device to a remote support server during a remote session, the instructions when executed by one or more processors causing the one or more processors to perform steps comprising (software on a non-transitory memory of a UE for a telepresence communication session with a remote server over a wireless telecommunication system having reduced latency, paragraphs ([0013), [0048], [0066]), [0141]): a system for wirelessly communicating low latency video from a device to a remote support server during a remote session, the system comprising (a telepresence communication session with a remote server over a wireless telecommunication system having reduced latency, paragraphs [0013], [0048], [0066]): a camera for generating a first video feed (capturing video media from a camera, paragraph [0137]); one or more processors; a non-transitory computer-readable storage medium storing instructions that when executed by one or more processors causing the one or more processors to perform steps comprising (software on a 

Regarding claims 7 and 16, Stonefield in view of Bellers disclose the method and medium of claims 1 and 10, respectively. Stonefield does not disclose wherein encoding the first video segment by the first encoder comprises applying a first encoding format with first encoding parameters, and wherein encoding the first 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method, medium and system of Stonefield to include wherein encoding the first video segment by the first encoder comprises applying a first encoding format with first encoding parameters, and wherein encoding the first video segment by the second encoder comprises applying a second code with second encoding parameters different than the first encoding parameters as taught by Bellers, in order to gain the advantages of increasing processing speed by utilizing two encoders and transmitters to operate in parallel.

7.	Claims 2, 8, 9, 11, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stonefield et al (US 20150145944 A1) in view of Bellers et al (US 20100033622 A1) and further in view of Kouno et al (US 20150271500 A1).


Regarding claims 8, 17 and 20, Stonefield in view of Bellers disclose the method medium and system of claim 1, 10 and 19, respectively. Modified Stonefield additionally discloses generating the assignment by the network orchestrator (the first and second encoded video feeds are transmitted over first and second wireless network links by the UE where the first stream is transmitted over a link with allocated QoS and the second stream does not have allocated QoS, where this arrangement inherently requires generating of an assignment to a link fitting said QoS standards by a network aware controller (network orchestrator), paragraphs [0066], [0088], [0113]). Stonefield does not disclose applying an optimization algorithm to optimize the process according to a predefined optimization criterion. Kouno discloses applying an optimization algorithm to optimize the process according to a predefined optimization criterion (the cloud controller instructs the encoder to set an optimal mode based on quality criteria, paragraphs [0089]-[0090], [0108], [0127]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method, medium and system of Stonefield to include applying an optimization algorithm to optimize the process according to a predefined optimization criterion as taught by Kouno, in order to gain the advantages of allowing adjustment of encoding based on a goal in order to increase video reception quality in constantly changing network and channel conditions.

Regarding claims 9 and 18, Stonefield in view of Bellers and Kouno disclose the method and medium of claims 8 and 17, respectively.
Stonefield does not disclose wherein the optimization criterion comprises at least one of minimizing predicting latency, minimizing predicted network congestion, and maximizing predicted quality. Kouno discloses wherein the optimization criterion comprises at least one of minimizing predicting latency, minimizing predicted network congestion, and maximizing predicted quality (the optimization is based on improving image quality (maximizing predicted quality), paragraphs [0089]-[0090]-[0127]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method, medium and system of Stonefield to include wherein the optimization criterion comprises at least one of minimizing predicting latency, minimizing predicted network congestion, and maximizing predicted quality as taught by Kouno, in order to gain the advantages of allowing adjustment of encoding based on a goal in order to increase video reception quality in constantly changing network and channel conditions.

8.	Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stonefield et al (US 20150145944 A1) in view of Bellers et al (US 20100033622 A1) and further in view of Christophe et al (WO 2012013637 A1).
Regarding claims 3 and 12, Stonefield in view of Bellers disclose the method and medium of claims 1 and 10, respectively. Stonefield does not disclose wherein  a potential application for the invention and does not alter the claimed functionality. Before the effective filing date of the claimed, invention, it would have been obvious to one of ordinary skill in the art to have modified the method, medium and system of Stonefield to include wherein encoding the first video segment by the first encoder comprises: receiving location data associated with the device; determining encoding parameters from a geospatial database based on the location data; and applying the encoding parameters when encoding the first video segment as taught by Christophe, in order to gain the advantages of increasing video stream quality by utilizing the location to quickly adapt the encoder, thereby increasing the fluidity of the encoder (pages 8-10], Christophe).

9.	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stonefield et al (US 20150145944 A1) in view of Bellers et al (US 20100033622 A1) and further in view of Penner et al (US 20120317308 A1).
Regarding claims 5 and 14, Stonefield in view of Bellers disclose the method and medium of claims 1 and 10, respectively. Modified Stonefield additionally discloses video segment at a higher resolution (one video feed has a lower resolution than the other, paragraph [0112]). Stonefield does not disclose wherein encoding the first video segment by the first encoder comprises: responsive to network feedback indicating limited bandwidth conditions are present on the first wireless network, encoding the first video segment at a higher parameter if the first video frame is a key frame than if the first video segment is a non-key frame. Penner discloses wherein encoding the first video segment by the first encoder comprises: responsive to network feedback indicating limited bandwidth conditions are present on the first wireless network, encoding the first video segment at a higher parameter if the first video frame is a key frame than if the first video segment is a non-key frame in response to sensed network congestion (feedback indicating limited bandwidth conditions are present) of the wireless network, switching non-key frames to a pass-through data path and encoding the key frames at the higher bit rate at the encoder, paragraphs (0018], [0027], [0030]-(0031], (0049]-[0051]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method and medium of Stonefield to include wherein encoding 

Regarding Claims 21 – 80, canceled.
Allowable Subject Matter
10.	Claims 4, 6, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
	
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 5, 2021